DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the composition of Claims 1-14 in the reply filed on 4 April 2022 is acknowledged.  The traversal is on the ground(s) that all claims are so closely related that there is no serious burden to examine each of the independent and distinct inventions claimed.  This is not found persuasive because applicants advance no evidence to support this bald assertion.
The requirement is still deemed proper and is therefore made FINAL.
Further acknowledgement is made of applicants’ election of a nasal powder as the physical form of the composition for examination.

Status of the Claims
Claims 1-19 are pending.
Claim 15 is withdrawn from consideration as directed to a non-elected invention.
Claims 7-14 are withdrawn from consideration as being directed to non-elected species of the elected invention.
Claims 1-6 and 16-19, as amended by applicant’s submission of 4 April 2022, are presented for examination and rejected as set forth below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 pertaining to Chinese national application CN 2019107863955 filed 23 August 2019, as well as the petition to restore the right of priority under 37 C.F.R. 1.55(c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN105902525 (the ‘525 publication)(machine translation provided: all references are to the machine translation).
Applicants claims are directed to chlorogenic acid and excipients suitable for nasal administration.  Applicants are reminded that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Particularly, a recitation of an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  As applicants’ claims are directed to compositions combining chlorogenic acid and excipients suitable for nasal administration, the language reciting “anti-tumor composition for nasal administration” of claim 1, or the “nasal powder” of claim 2 are not considered a recitation of additional limitations of the composition otherwise fully set forth by the claims and therefore not limiting of the composition.  In a similar manner, Claims 17-19 which recite particular diseases treatable by the composition which is claimed, are considered to not contribute additional limitations to the compositions being claimed.  So far as claims 2 and those dependent therefore are concerned, powders described by the art as suitable for inhalation or delivery to the lungs will be considered suitable for addressing this claim language.  Claims 3-5 specify the inclusion of specific additional components in particular concentrations, with Claim 6 defining a particle size of the powder of the composition.
The ‘525 publication describes chlorogenic acid nano powders for the treatment of acute lung injuries.  (Pg.1).  These compositions are described as including microemulsions suitable for inhalation delivery of the compositions to the lung tissue.  (Pg.1-2).  The ‘525 publication describes forming these compositions by preparing a chlorogenic acid drug delivery system which is then dried into a powder and mixed with suitable carrier materials.  (Pg.3).  Particular carrier materials described by the ‘525 publication include each of the β-cyclodextrin applicants recite as an absorption enhancer, and the polyvinylpyrrolidone applicants recited as an adhesive.  (Pg.3).  While the ‘525 publication describes inhalable nanoemulsion formulations of chlorogenic acid as having particle sizes of up to 1 micron, microemulsions are described as an alternative form of inhalable powder.  (Pg.4).  The inhalable powders of chlorogenic acid described by the ‘525 publication are recited as containing between 0.1-50% chlorogenic acid, and between 0-50% pharmaceutically acceptable excipients, ranges which overlap and therefore render obvious the concentrations of Claim 4.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of chlorogenic acid microparticles combined with β-cyclodextrin and PVP in a powder suitable for inhalation, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of chlorogenic acid microparticles combined with β-cyclodextrin and PVP in a powder suitable for inhalation from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claims 1-6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN105902525 as applied to claims 1-5 and 16-19 above, and further in view of Donovan (Martin J Donovan, et al, Dry Powder Inhaler Device Influence on Carrier Particle Performance, 101 J Pharma. Sci. 1097 (2012)).
The ‘525 publication, discussed in greater detail above, describes formulating chlorogenic acid microparticles combined with β-cyclodextrin and PVP in a powder suitable for inhalation, but does not specify a particular size the inhalable microparticles are to possess.
This is addressed by the teachings of Donovan, which establish a fairly wide range of micron-range particle sizes suitable for formulation of dry powder inhalable pharmaceutical compositions, ranging from as small as 32 microns to as large a 300 microns, a range overlapping and therefore rendering obvious that of the instant claims.  See Peterson, supra.
It therefore would have been prima facie obvious to one having ordinary skill in the art to have formulated the microemulsions of the ‘525 publication to possess particle sizes of between 20-100 microns, because as is taught by Donovan, these particle size ranges were recognized by the art as useful for formulating dry powder inhalable pharmaceutical agents.  This appears to render the claimed powder particle sizes the predictable use of prior art elements according to their established functions, and obvious thereby.  See KSR, supra.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613